Citation Nr: 1610852	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-18 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to August 18, 2010, for the award of entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in March 2000 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO).

In January 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims folder.  

The Board has reviewed the record maintained in the appellant's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  The Veteran died in March 2000; the appellant did not raise a claim of entitlement to DIC benefits within one year of his death.
 
2.  On April 22, 2009, the RO received a statement from the appellant that was accepted as an informal claim of entitlement to DIC; no communication received prior to April 22, 2009 may be interpreted as an informal claim of entitlement to DIC.

3.  In letters dated May 7, 2009 and August 4, 2009 to the appellant, the RO requested the appellant to submit a formal claim of entitlement to DIC.

4.  On August 18, 2010, the RO received a completed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, from the appellant; no communication received prior to August 19, 2010 may be interpreted as a formal claim of entitlement to DIC.
 

CONCLUSION OF LAW

The criteria for an award of DIC from a date earlier than August 18, 2010, are not met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.114, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to an effective date earlier than August 18, 2010 for the award of DIC.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

With regard to the earlier effective date issue on appeal, it arises from disagreement with the effective date assigned upon the grant of service connection for the cause of Veteran's death in an April 2011 rating decision.  In this regard, the courts have held, and VA's General Counsel  has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

Thus, there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With respect to the duty to assist, the RO has secured the Veteran's service personnel records.  For her part, the appellant has submitted personal statements, a death certificate, and hearing testimony.  The appellant has not identified any outstanding, available evidence that is relevant to her effective date issue being decided herein.

Resolution of the earlier effective date issues turns primarily on when the appellant first filed her claim for DIC benefits.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

As noted above, the appellant also was afforded a hearing before the undersigned VLJ during which she presented oral argument in support of her earlier effective claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the appellant's earlier effective date claim, and suggested the submission of evidence that would be beneficial to the appellant's claim, namely evidence pertaining to when the appellant filed her initial claim for DIC.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the criteria necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of her earlier effective date claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist to the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Earlier effective date for award of DIC

The facts of this case may be briefly stated.  The Veteran served in Vietnam.  He died in March 2000.  On April 22, 2009, the RO received a statement from the appellant that was accepted as an informal claim of entitlement to DIC.  Specifically, the appellant reported in the April 2009 statement that the Veteran's hypertension was caused by in-service exposure to herbicides during his service in Vietnam and she desired to apply for DIC because of that condition.  She had not previously submitted any statement or claim indicating a desire to pursue a claim for DIC nor does she contend such.  She also submitted a copy of the Veteran's death certificate which showed cause of death as cardiopulmonary failure due to or as a consequence of postoperative secondary coronary artery surgery and coronary artery disease.  The Board also notes that the record is absent any claim from the Veteran for coronary artery disease or any other disability, or any writing that may be construed to this effect.  In other words, the Veteran did not file a claim with VA prior to his death in 2000.  Following receipt of the April 2009 informal claim, the RO sent the appellant letters dated May 7, 2009 and August 4, 2009 wherein the RO requested the appellant to submit a formal claim of entitlement to DIC within one year of the letters.  

The record shows that on August 18, 2010, the RO received a completed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, from the appellant.  In the April 2011 rating decision awarding service connection for cause of death, the RO noted that the Veteran had Vietnam service and that his fatal coronary artery disease was presumed to be associated with herbicide exposure in that country.  Therefore, entitlement to service connection for the cause of death was established effective the date of the formal claim received on August 18, 2010 with payment to begin retroactively on September 1, 2010.  The appellant filed a timely notice of disagreement with the effective date assigned and perfected a timely appeal.  She contends that she should be awarded an effective date of April 4, 2009 when she submitted the informal claim for DIC.  She further contends that she filed a timely formal claim in response to the May and August 2009 letters by the RO.  Also, at the January 2016 Board hearing, she appeared to indicate that she notified the RO of her intent to file a claim for DIC within one year of the August 2009 letter.  See the January 2016 Board hearing transcript, pgs. 4-5.  

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, DIC, or pension shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The effective date to be assigned for service-connected death after separation from service is the first day of the month in which the Veteran's death occurred if a claim is received within one year following the date of death; otherwise, the effective date is the date of the VA's receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(c)(2) (2015). 

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.152(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p). "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r). 

VA is required to look to all communications from the appellant which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the formal claim.  38 C.F.R. § 3.155(a) (2015). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that because the appellant's claim was not received within one year from the date of the Veteran's demise, she is not entitled to an effective date from the first day of the month in which his death occurred in March 2000. 

The deceased Veteran had service in Vietnam and had a "covered herbicide disease" - coronary artery disease - that was added to the law for presumptive service connection on August 31, 2010.  He is therefore a Nehmer class member under 38 C.F.R. § 3.816(c)(2).  However, an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is not available to the appellant because the record reflects no claim for disability compensation for any relevant disease that was either denied by VA between September 25, 1985 and May 3, 1989, or pending before VA on May 3, 1989, or earlier than August 18, 2010.  Since the conditions for an earlier effective date were not demonstrated, the RO assigned an effective date of August 18, 2010, the date that the RO receive the appellant's formal claim for service connection for the cause of the Veteran's death, in accordance with general effective date regulations.  38 C.F.R. § 3.816(c)(3)(4).  

With respect to the appellant's contention that she should be awarded an effective date of April 4, 2009 as that is when she submitted her informal claim for DIC, the Board finds that the April 4, 2009 statement submitted by the appellant may be accepted as an informal claim for entitlement to DIC benefits under 38 C.F.R. 
§ 3.155(a).  Under that regulation, upon receipt of an informal claim, here on April 4, 2009, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the formal claim.

Here, the evidence of record shows that the RO sent letters dated May 7, 2009 and August 4, 2009 informing the appellant that she had within one year from the date of the letter to submit a VA Form 21-534 Application for Death Indemnity Compensation and/or Death Pension Benefits.  Pertinently, this form was enclosed in both letters.  However, the appellant's VA Form 21-534 was not received by the RO until August 18, 2010.  Indeed, this is past one year from both the May 7, 2009 and August 4, 2009 letters from the RO.  

Additionally, while the Board notes the appellant's contention that she informed the RO of her intent to file a claim for DIC within one year of the May 7, 2009 or August 4, 2009 letter, the record does not reveal any communication reflecting such.  In any event, the record only shows receipt of the appellant's VA Form 21-534 as early as August 18, 2010.  To the extent that she contends that she was misinformed by an RO employee regarding her filing of a DIC claim, whether erroneous or not, advice on the part of VA employees cannot serve as the basis for an earlier effective date.  See generally Harvey v. Brown, 6 Vet. App. 416, 424   (1994) (holding that a veteran was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).

Also, in the May and August 2009 letters, the appellant was clearly informed by the RO that it would assist her in applying for any benefits to which she may be entitled and a VA Form 21-534 was sent to the her address of record.  These letters were not returned as undeliverable.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15   (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  There is no probative evidence showing that the RO did not mail a formal application for DIC benefits to the appellant's current address of record in May or August 2009.

The record simply does not contain a formal claim of service connection for the cause of the Veteran's death prior to August 18, 2010 and there is no other documentation that might be interpreted or construed as a formal application for DIC i.e. a VA Form 21-534.  

The Board recognizes the Veteran's meritorious service to the nation, especially in Vietnam, and is sincerely empathetic to the appellant's loss of her husband so prematurely.  However, it must apply the laws and regulations as drafted.  Regrettably, an effective date prior to August 18, 2010 is not legally permissible and must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date prior to August 18, 2010, for the award of entitlement to DIC is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


